Citation Nr: 0023721	
Decision Date: 09/07/00    Archive Date: 09/12/00

DOCKET NO.  97-11 712	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a left knee disorder, 
post operative status.  


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

John M. Clarkson, III, Counsel



INTRODUCTION

The veteran had active service from October 1987 to September 
1995.  This appeal arises from a March 1996 rating decision 
which, among other things, denied service connection for a 
left knee disorder.  


FINDINGS OF FACT

1.  On the service pre-enlistment examination, the left knee 
was shown to be normal.  

2.  The evidence of record does not establish that a chronic 
left knee disorder clearly and unmistakably pre-existed 
service.  

3.  The veteran sustained injuries to her left knee, 
including lateral collateral ligament injury, during service; 
these injuries resulted in post service left knee surgery.  

4.  The veteran's left knee disorder, post operative status, 
developed during service.  


CONCLUSION OF LAW

A left knee disorder, post operative status, was incurred in 
service.  38 U.S.C.A. §§ 1110, 1111, 1131, 1137, 5107(a) 
(West 1991 & Supp. 2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's service medical records show that she denied a 
history of a "trick" or locked knee on enlistment 
examination in December 1986, and her lower extremities were 
normal on clinical evaluation.  A supplemental medical 
history, submitted by the veteran in June 1989, indicated 
that she had occasional swelling in her knees, along with 
creaking sounds and pain.  A medical report, dated in January 
1990, noted that the veteran had left knee pain and swelling 
after playing basketball.  The examiner reported that no 
specific injury had been sustained.  On clinical evaluation, 
the left knee was stable, and without ecchymosis or edema.  
The knee was positive for crepitus, and was laterally tender.  
The provisional diagnosis was left knee sprain.  In a medical 
report dated the following day, the veteran gave a history of 
having "jammed" her left knee two days earlier, while 
participating in martial arts.  She had reinjured her knee 
playing basketball the next evening.  X-ray study of the left 
knee was negative for abnormalities, and following clinical 
evaluation, the examining physician's impression was of a 
left knee injury.  The veteran was referred for physical 
therapy consultation.  Approximately one week later, in 
January 1990, the veteran complained of left knee pain on 
squatting or climbing, and she had discontinued sports.  The 
physical therapist observed that the veteran's left knee was 
negative for indications of either a limp or of swelling and 
effusion.  In February 1990, the veteran indicated that her 
left knee symptoms had decreased in severity.  The examiner 
noted that she was not limping in connection with the left 
knee, the knee demonstrated full range of motion, and there 
was no effusion.  The knee was tender to palpation over the 
lateral condyle ridge.  The physical therapist's assessment 
was of an improving left knee.  Two weeks later, the physical 
therapist noted that the veteran's left knee symptoms 
persisted, but at a decreased level.  In a February 1990 
note, an examining physician's assessment was of a left knee 
contusion following injury.  Two weeks later, in March 1990, 
the physical therapist's assessment was overall decreased 
left knee symptoms, with a sore area over the lateral tibial 
plateau.  There was a question of a left knee bruise.  In 
December 1990, the veteran complained of left knee pain and 
swelling several hours after twisting her left knee in a 
basketball game.  Clinical evaluation was positive for 
swelling and lateral tenderness of the left knee.  The left 
knee was negative for other abnormalities.  The examiner's 
diagnosis was left knee lateral collateral ligament injury, 
and she was placed on modified duty for approximately one 
week.  The left knee was immobilized, and the veteran was 
issued crutches for ambulation.  Five days later, the 
immobilizer was removed.  Following clinical evaluation, the 
assessment of the examining physician was resolving lateral 
collateral ligament strain.  The veteran was placed on 
physical profile for two weeks.  In April 1991, the veteran 
complained of left knee swelling and tenderness from her 
previous left knee injury, which was reported as having 
occurred approximately one year earlier.  The examiner noted 
that there was slight tenderness over the lateral collateral 
ligament, but the left knee was otherwise negative for 
abnormalities.  The examiner's assessment was chronic 
symptoms following lateral collateral ligament injury to the 
left knee.  On periodic medical examination in June 1992, the 
veteran's left knee demonstrated full range of motion, 
without deformity, and at full strength.  It was noted that 
the veteran had sustained a left knee ligament injury in 
January 1990, and had been treated with a splint for four 
weeks, secondary to a basketball injury.  She again injured 
her knee in December 1990, and was treated with a splint for 
six weeks.  The veteran reported that, her knee swells with 
excessive use.  She treated her knee herself with ice and 
rest.  In July 1993, the veteran complained of left knee pain 
resulting from basketball and weightlifting.  She described a 
history of left knee pain, and she indicated that she had 
worn a knee brace since an injury six years earlier in a 
martial arts tournament.  Following clinical evaluation, the 
medical technician's assessment was of overuse syndrome.  On 
separation examination in July 1995, the veteran gave a 
history of a "trick" or locked knee, dating from 1989.  She 
gave a history of arthritis of both knees since 1975, with 
her last symptoms in December 1994.  The veteran indicated 
that her arthritis of both knees was manifested by joint pain 
after exercise, and treated with anti-inflammatory 
medications.  She reported a history of a swollen left knee, 
dating from 1980 to 1992, due to a basketball injury, which 
was treated with a splint for six weeks and immobilization, 
with full recovery.  Her lower extremities were normal on 
clinical evaluation.  

In September 1995, the veteran submitted VA Form 21-526 
("Veteran's Application for Compensation and Pension"), 
which included a claim of service connection for a left knee 
disorder.  She asserted that her left knee disorder had its 
onset in January 1990.  

In denying the claim of service connection for a left knee 
disorder, the March 1996 rating action indicated that the 
evidence showed that the onset of the veteran's left knee 
disorder was 1975, many years prior to service, and the 
evidence also showed that her last left knee symptomatology 
had been in December 1994, several months prior to her 
separation from service.  

In a notice of disagreement submitted in February 1997, the 
veteran stated that she had aggravated her left knee disorder 
during service, and that she had recently had left knee 
surgery.  

A letter, dated in February 1997, from Stephen H. McCoy, 
M.D., indicated that the veteran had undergone left knee 
arthroscopic surgery in January 1997.  Dr. McCoy noted that 
clinical findings with regard to the left knee included 
meniscal tears, medially and laterally, and significant 
degenerative changes over the femoral condyles and some of 
the weight-bearing surface of the tibia.  Dr. McCoy opined 
that notwithstanding remedial measures, the veteran's left 
knee would be adversely affected by extended standing, 
walking, and climbing.  

In a VA Form 9 submitted in March 1997, the veteran contended 
that her left knee disorder had been aggravated by service. 
She asserted that the demands of physical training testing 
and the requirement that she remain in condition to 
successfully complete her military physical training 
requirements aggravated her left knee disorder.  She further 
indicated that Dr. McCoy had opined that her knee showed 
ligament tears and degenerative changes which the veteran 
believed were not present prior to her enlistment in service.  

Analysis

At the outset, the Board of Veterans' Appeals (Board) notes 
that the claim for service connection for a left knee 
disorder is a well-grounded claim within the meaning of 
38 U.S.C.A. § 5107(a); it is plausible.  Murphy v. Derwinski, 
1 Vet. App. 78 (1990).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  A veteran who served 
during a period of war or during peacetime service after 
December 31, 1946 is presumed in sound condition except for 
defects noted when examined and accepted for service.  Clear 
and unmistakable evidence that the disability manifested in 
service existed before service will rebut the presumption.  
38 U.S.C.A. §§ 1111, 1137.  

The United States Court of Appeals for Veterans Claims 
(Court) has held, in effect, that the presumption of 
soundness at enlistment may be rebutted by pre-service 
clinical records or by a medical opinion that the disorder at 
issue clearly and unmistakably pre-existed service.  Crowe v. 
Brown, 7 Vet. App. 238 (1995).  No such evidence is present 
in this case.  The above Court decision further held that 
statements by the veteran, including those reflected by 
recorded clinical data in service medical records may not 
serve to rebut the presumption of soundness at enlistment.  
Id. at 245.  

In any event, in this particular case, if the presumption of 
soundness at enlistment as to pre-service existence of a left 
knee disorder were rebutted, the Board would be inclined to 
hold that such pre service disorder was aggravated by 
service.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  

In this case, the presumption of soundness at enlistment has 
not been rebutted by clear and unmistakable evidence of a 
pre-service left knee disorder.  The service medical records 
are replete with clinical documentation of ongoing left knee 
treatment and two inservice left knee injuries.  All of this 
culminated in post service left knee surgery.  The current 
left knee disorder, post operative status, is shown to have 
developed during service.  


ORDER

Service connection for a left knee disorder is granted.  



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals



 

